Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 1 of 39 Page ID #:53

                                                                            Service of Process
                                                                            Transmittal
                                                                            04/03/2020
                                                                            CT Log Number 537492625
   TO:      Sue Carlson
            Target Corporation
            1000 Nicollet Mall
            Minneapolis, MN 55403-2542

   RE:      Process Served in California

   FOR:     Target Corporation (Domestic State: MN)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  Cheryl Daniels, Pltf. vs. Target Corporation, et al., Dfts.
   DOCUMENT(S) SERVED:               -
   COURT/AGENCY:                     None Specified
                                     Case # 20STCV04917
   NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:         By Process Server on 04/03/2020 at 12:44
   JURISDICTION SERVED :             California
   APPEARANCE OR ANSWER DUE:         None Specified
   ATTORNEY(S) / SENDER(S):          None Specified
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/03/2020, Expected Purge Date:
                                     04/08/2020

                                     Image SOP

                                     Email Notification, Non Employee Litigation Target gl.legal@target.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          1999 Bryan St Ste 900
                                     Dallas, TX 75201-3140
   For Questions:                    877-564-7529
                                     MajorAccountTeam2@wolterskluwer.com




                                                                            Page 1 of 1 / DN
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
           Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20
                                                        Carter, Executive Page
Electronicalty PILED by Superior Court of California. County of Los Angeles on       2ofof
                                                                          Officer/Cierk    39by C.Page
                                                                                        Court,            ID #:54
                                                                                                  Monroe.Oeputy Clerk




                                                                                                                                                             SUM-100
                                                   SUMMONS                                                                              FOR COUHT USE ONLY
                                                                                                                                    (SOLO PARA USO OE LA CORTE)
                                               (CITACiON JUDICIAL)
          NOTICE TO DEFENDANT;
          ^AWSO AL DEMANDADO):

           Target Corporation; and DOES 1 through 50. Inclusive.

          YOU ARE BEING SUED BY PLAINTIFF:
          ^LO ESTA DEMANDANDO el DEMANDANTE):

           Cheryl Daniels
          NOTICE! You have been sued. The court may decide against you without your being heard uni^s you respond within 30 days. Read the information
          below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
          served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
          case. Thera may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
          Online Self-Help Center {vinvw.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
          court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
          be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services VVeb site {www.lawhetpcatifomia.org), the California Courts Online Self-Help Center
          {www.couriinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of S10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
          jAVISO! Lo han demandado. Si no responde dentro de 30dlas, la corte puede decidiren so confra sin escucharsu versidn. Lea la informacidn a
          continuacidn.
             Tiene 30 DiAS DE CALENDARIO despuds de qua le enfreguen esia citacldn y papeles legates para presentar una respuesfa por escrito en esia
          corte y hacer que se entregue una copia al demandanfe. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene quo estar
          en formate legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usied pueda user para su respuesta.
          Puede encontrar esios formularios de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
          biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte que
          le dd un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo. puede perder el caso por incumplimlento y la corte le podra
          quitar su sueldo, dinero y blenes sin mds advertenefa.
             Hay otros requisites legates. Es rocomendaWe que llame a un abogado Inmedlatamente. Si no conoce a un abogado, puede llamar a un servicio de
          remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuilos de un
          programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
          (www.lawhelpcalifomia.org). en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o ponidndose en contacto con la corte o el
          colegio de abogados locales. AVISO: Por ley, la corte tiene dereebo a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
          cualquier recuperacidn de $10,000 6 mds de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
          The name and address of the court is:                                                                      CASE NUMBER: (Numero del Caso):
          (El nombre y direccidn de la code es):
                                                                                                                            20STCV0491 7
          Stanley Mosk Courthouse; 111 N. Hill St., Los Angeles, CA 90012

          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is; (El nombre, la direccidn y el numero
          de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
          Rabin Saidian; 2501 W. Burbank Blvd., Ste. 311, Burbank, CA 91505; Tel: 213 222 8564
          DATE:                                                                        Cleric, by ShernR. Carter Executive Officer/Clerk of Court - Deputy
          (Fecha) 02/06/2020                                                           (Secretario)         C an d IS M OH rO 6                   (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de enfrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010).)

           ISEALI
                                                   NOTICE TO THE PERSON SERVED:              You are served
                                                   1.   |~X| as an Individual defendant.
                                                   2.   I     I as the person sued under the fictitious name of (specify):

                                                   3.   I ^ on behalf of (specify):                       Co r
                                                                                                                 p   * j—



                                                        under: [       | CCP 416.10 (corporation)                            CCP 416.60 (minor)
                                                                 I     I CCP 416.20 (defunct corporation)                    CCP 416.70 (conservatee)
                                                                 I ~   I CCP 416.40 (association or partnership)       |    | CCP 416.90 (authorized person)
                                                                 □□ other I'spec/fy);
                                                  4.       by personal delivery on fdafej                         3                  fV-ST^------                Page 1 of 1
         Form Adopted (or Mandatory Use                 7^                   SUMMONS                  ^                                 Code or Oril Ptoesdure $$ 412.20,465
         Judicial Cwndl ol Celilomla                                                                                                                       www.couns.ca.gov
         SUM-100 [Rev. July 1,2009]

         For your protSStI6h’^ny’^?vacy7ple'dse''prtfss~tH?'Cleai
         piis Form button after you have printed the form.                       Print this form     Save this form                               Clear this form
           Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 3 of 39 Page ID #:55
Electronically FILED by Superior Court o< Calilornia, County of Los Angeles on 02/06/20g{)^(^^^^7rri R. Carter. Executive Otdcer/Clerir ol Court, by C. Monroe,Deputy Clerit




                                                                                                                                                                            CM-010
           ATTOANEY OR PARTY WITHOUT ATTORNEY (Nama. State Barnianber. and addresa):                                                       roA couAr use omly
          -Rabin Saidian (SBN 273359)
            Saidian & Saidian
            2501 W. Burbank Blvd.. Ste. 311
            Burbank. CA 91505
                 TELEPHONE NO.: 213 222 8564             FAX NO.:
           ATTORNEY FOR ^wamoj. Plaintiff CHervI Daniels
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angcles, Central District
               STREET ADDRESS: H 1 N. Htll St.
                     MAILING ADDRESS:
                    CITY AND ZIP CODE; Los Angclcs, CA 90012
                        BRANCH NAME Stanley Mosk Courthouse
              CASE NAME:
              Cheryl Daniels v. Target Corporation
                                                                                                        CASE NUMBER:
              CIVIL CASE COVER SHEET                            Complex Case Designation
          [Z    Unlimited      L ] Limited                                                                  2 0STCV0491                                                          T
                                     (Amount               I    I Counter              Joinder
                (Amount                                                                                 JUDGE:
               demanded              demanded is          Filed with first appearance by defendant
               exceeds $25,000)      $25,000 or less)          (Cal. Rules of Court, rule 3.402)          DEPT:

                                         Items 1-6 below must be completed (see instrvctions on page 2).
          1. Check one box below for the case type that best describes this case:
             Auto Tort                                   Contract                                Provisionally Complex Civil Litigation
             (ZH Auto (22)                                   I Breach of contractAwarranty (06)       Buies of Court, rules 3.400-3.403)
                       I Uninsured motorist (46)                           I Rule 3.740 collections (09)          i    I Antitrust/Trade regulation (03)
                Other PI/PO/WD (Personal Injury/Property                __ I Other collections (09)               LJ Construction defect (10)
                Damage/Wrongful Death) Tort                         I___I Insurance coverage (18)                 I    I Mass tort (40)
                I   I Asbestos (04)                                 I  I     Other contract (37)                  I    I Securities litigation (26)
                dt Product liability (24)                           Real    Property                              I    I Environmentat/Toxic tort (30)
                I      I Medical malpractice (45)                   I  I     Eminent domain/inverse               I    I Insurance coverage daims arising from the
                [22 Other PI/PD/WD (23)                             ___      condemnation (14)                           above listed provisionally complex case
                                                                    I  I     Wrongful eviction (33)                      types (41)
                Non-PI/PD/WO (Other) Tort
                                                                                                                  Enforcement of Judgment
                       J Business tori/unfair business pradice (07) I  I Other real property (26)
                       ] Civil rights (08)                          Unlawful Detainer                             I    I Enforcement of judgment (20)
                       ] Defamation (13)                            I   I Commerdal (31)                          Miscellaneous Civil Complaint
                       ] Fraud (16)                                 I       I Residential (32)                    EH) RICO (27)
                       ] Intellectual property (19)                 I       I Drugs (38)                          I    I Other complaint (not specified ebove) (42)
                       ] Professional negligence (25)               Ju^cial Review                               Miscellaneous Civil Petition
                       ] Other non-PI/PD/WD tort (35)               l__J Asset forfeiture (05)                   I   I Partnership and corporate governance (21)
                    Employment                                      d Petition re: arbitration award (11)         Q other petition f/ro/spec/ffed above) (43)
                      I Wrongful termination (36)                   1___ I Writ of mandate (02)
                       I Other employment (15)                      I       I Other judicial review (39)_______________________________________________
          2. This case I      I is  I ✓ I is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
             factors requiring exceptional judicial management:
             a. I   I Large number of separately represented parties        d. I    I Large number of witnesses
             b. I   I Extensive motion practice raising difficult or novel  e.     ] Coordination with related actions pending in one or more courts
                ___ issues that will be time-consuming to resolve              ___ in other counties, states, or countries, or in a federal court
             c. I   I Substantial amount of documentary evidence            f. I   i Substantial postjudgment judicial supervision

         3.     Remedies sought (check all that apply): a.I     I monetary b. I~ I nonmonetary; declaratory or injunctive relief                               c. I      I punitive
         4.     Number of causes of action (specify): One
         5.     This case I      I is  I   I is not a class action suit.
         6.     If there are any known related cases, file and serve a notice of related case. (You may use form CM-OIS.)
          Date: 2/6/2020
         Rabin Saidian
                                            (TYPE OR PRINT NAME)
                                                                                                  ►             (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                   NOTICE
            •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or ceases filed
                under the Probate Code, Family Code, or Welfare and Institutions (3ode). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                in sanctions.
            •   File this cover sheet in addition to any cover sheet required by local court rule.
            •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                other parties to the action or proceeding.
            •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^.
                                                                                                                                                                              loa 1 ol 2
         Fonrt Adopted (o> Mandatory Use                                                                                     Col. Rule* ot Coun. rule* 2.30.3.220.3.400-3.403, 3.740:
           Judicial Council of California
                                                                    CIVIL CASE COVER SHEET                                           Cal. Siandards of Judicial Adminlairatlon, std. 3.10
           CNLOlO (Rev. July 1, 2007)                                                                                                                             wwiM.oouninfo.csi.gov
  Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 4 of 39 Page ID #:56



                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Fiilng First Papers, if you are filing a first paper (for example, a complaint) in a civii case, you must
compiete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following; (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parlies must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on alt parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder In the
plaintiffs designation, a counter-designation that the case is not complex, or, If the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (OS)              Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
                                                              Contract (nof unlawful detainer            Construction Defect (10)
     Uninsured Motorist (46) (if the
          case involves an uninsured                             or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                      Contracl/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (nof fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
                                                              Warranty                                        (arising from provisionally complex
Other PI/PD/WD (Personal Injury/
                                                         Other Breach of ContractA/Varranty                   case type listed above) (41)
Property Oamage/Wrongful Death)
                                                    Collections (e.g., money owed, open              Enforcement      of Judgment
Tort
                                                         book accounts) (09)                             Enforcement of Judgment (20)
     Asbestos (04)
                                                         Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Property Damage
                                                         Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                                                              Case                                            Confession of Judgment (non-
                Wrongful Death
                                                     Insurance Coverage (nof provisionally                          domestic relations)
     Product Liability (nof asbestos or
                                                         complex) (18)                                        Sister State Judgment
          toxic/environmental) (24)
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                           (not unpaid taxes)
                                                    Other Contract (37)                                       Petition/Cerlification of Entry of
                Physicians & Surgeons
                                                                                                                  Judgment on Unpaid Taxes
          Other Professional Health Care                 Contractual Fraud
                                                         Other Contract Dispute                               Other Enforcement of Judgment
                Malpractice                                                                                         Case
     Other PI/PD/WD (23)                        Real Property
                                                    Eminent Domain/lnverse                           Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                         Condemnation (14)                               RICO (27)
                and fall)
                                                    Wrongful Eviction (33)                               Other Complaint (not specified
          Intentional Bodily Injury/PD/WO
                                                                                                              above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)             Declaratory Relief Only
          Intentional Infliction of                      Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                        Quiet Title                                          Mechanics Lien
                Emotional Distress                       Other Real Property (nof eminent                    Other Commercial Complaint
          Other PI/PD/WD                                 domain, landlordAenant, or                                 Case (non-lort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)                                        Other Civil Complaint
     Business Tort/Unfair Business              Unlawful   Detainer                                                (non-tort/non-complex)
         Practice (07)                              Commercial (31)                                  Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         ^Ise arrest) (nof civil                    Drugs (38) (If the case involves illegal                  Governance (21)
          harassment) (08)                               dnigs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
           (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                     Petition Re; Arbitration Award (11)                       Elder/Oependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                           Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
             (nof medical or legal)                          Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                              Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Otfier Employment (15)                              Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CMO10 [Rev. Jury 1, 2007}                                                                                                               Page 2 of 2
                                                     CIVIL CASE COVER SHEET
    Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 5 of 39 Page ID #:57



 SHORT TITLE;                                                                                          CASE NUMBER
                Cheryl Daniels v. Target Corporation
                                                                                                                     2 0STCV0 4 91 7

                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
              Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
              chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be Tiled in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.

2. Permissive Tiling in central district.                                              8. Location wherein defendant/respondent functions wholty.

3. Location where cause of action arose.                                               9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                                10. Location of Labor Commissioner Office.
                                                                                      11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                      non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.
                 «

                                 A                                                           B                                                         c
                     Civil Case Cover Sheet                                           Type of Action                                          Applicable Reasons -
                           Category No.                                              (Check only one)                                          See Step 3 Above

                             Auto (22)              □ A7100 Motor Vehicle - Personal Injury/Property DamageA/Vrongful Death               1.4,11

    ® %
                     Uninsured Motorist (46)        □ A7110 Persor\at Injury/Property Damage/Wrongful Death - Uninsured Motorist          1.4.11


                                                    □ A6070 Asbestos Property Damage                                                      1.11
                          Asbestos (04)
                                                    □ A7221 Asbestos-Personal Injury/Wrongful Death                                       1.11

    £.2                                                                                                                                   1,4, 11
                       Product Liability (24)       □ A7260 Product Liability (not asbestos or toxic/environmental)
    5 £
   6 ra
   ■g. Q
                                                    □ A7210 Medical Malpractice • Physicians & Surgeons                                       1,4,11
   •i* ^
   —     OI
                     Medical Malpractice (45)
                                                    □ A7240 Other Professional Health Care Malpractice
                                                                                                                                          1.4. 11
   ■<5   =
         S
   g s
   c                                                0 A7250 Premises Liability (e.g., slip and fall)                                      1.4.11
   £ O)
     CO
                         Other Personal
                                                    □ A7230 Intentional Bodily Injury/Property DamageAVrongful Death (e.g.,
         E               Injury Property                                                                                                  1.4.11
                                                            assault, vandalism, etc.)
   ss                   Damage Wrongful
                           Death (23)               □ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                          1,4, 11
                                                                                                                                          1.4.11
                                                    □ A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                   CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3

   For Mandatory Use
                                                      AND STATEMENT OF LOCATION                                                           Page 1 of 4
  Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 6 of 39 Page ID #:58




SHORT TITLE;                                                                                   CASE NUMBER
               Cheryl Daniels v. Target Corporation


                              A                                                        B                                               C Applicable
                    Civil Case Cover Sheet                                       Type of Action                                     Reasons - See Step 3
                          Category No.                                          (Check only one)                                          Above

                      Business Tort (07)        □ A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1,2,3

      •c
                       Civil Rights (08)        □ A6005 Civil Rights/Discrimination                                                 1,2.3

   I as                Defamation (13)          □ A6010 Defamation (slander/libel)                                                  1.2,3

   la                                           □ A6013 Fraud (no contract)                                                         1.2.3
   ™e IS                  Fraud (16)

                                                □ A6017 Legal Malpractice                                                           1.2.3
                 Professional Negligence (25)
                                                □ A6050 Other Professional Malpractice (not medical or legal)                       1.2.3
   O <0
   Z O
                          Other (35)            □ A602S Other Non-Personal Injury/Property Damage tort                              1.2.3


                  Wrongful Termination (36)     □ A6037 Wrongful Termination                                                        1.2.3
     0>
     E
                                                □ A6024 Other Employment Complaint Case                                             1.2.3
     a             Other Employment (15)
     E                                          □ A6109 Labor Commissioner Appeals                                                  10
    UJ


                                                □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                   2,5
                                                        eviction)
                 Breach of Contract/ Warranty                                                                                      2.5
                             (06)               □ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                       (not insurance)                                                                                              1.2.5
                                                □ A6019 Negligent Breach of ConlractAlVatTanty(no fraud)
                                                                                                                                    1.2.5
                                                □ A6028 Other Breach of ContractWarranty (not fraud or negligence)

                                                □ A6002 Collections Case-Seller Plaintiff                                          5. 6. 11
     e                 Collections (09)
                                                □ A6012 Other Promissory Note/Collections Case                                     5,11
     o
    o                                           □   A6034 Collectloris Case-Purchased Debt (Charged Off Consumer Debt              5. 6,11
                                                          Purchased on or after January 1, 2014)

                  Insurance Coverage (18)       □ A6015 Insurance Coverage (not complex)                                           1.2. 5,8


                                                □ A6009 Contractual Fraud                                                          1.2. 3.5
                     Other Contract (37)        □ A6031 Tortious Interference                                                      1.2. 3.5

                                                □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1.2. 3. 8.9

                   Eminent Domain/Inverse                                                                                          2.6
                                                □ A7300 Eminent Domain/Condemnation                Number of parcels.
                     Condemnation (14)

                    Wrongful Eviction (33)      □ A6023 Wrongful Eviction Case                                                     2.6
     S
    Q.
                                                □ A6018 Mortgage Foreclosure                                                       2,6
                   Other Real Property (26)     □ A6032 Quiet Title                                                                2.6
                                                □ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2.6

                Unlawful Detainer-Commercial
                                                □ A6021 Unlawful Detainer-Commercial (not doigs or wrongful eviction)              6. 11
                            (31)
    S
    JO          Unlawful Detainer-Residential   □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6. 11
                            (32)
     3               Unlawful Detainer-                                                                                            2. 6. 11
                                                □ A6020FUnlawful Detainer-Post-Foreclosure
    •5              Post-Foreclosure (34)
    S
    c
    3           Unlawful Detainer-Drugs (38)    □ A6022 Unlawful Detainer-Drugs                                                    2. 6. 11



                                                CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                   AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
  Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 7 of 39 Page ID #:59



                                                                                                  CASE NUMBER
SHORT TtTLE:    Cheryl Daniels v. Target Corporation


                                A                                                        B                                 C Applicable
                     Civil Case Cover Sheet                                        Type of Action                       Reasons • See Step 3
                           Category No.                                           (Check only one)                            Above

                      Asset Forfeiture (05)         □ A6108 Asset Forfeiture Case                                       2, 3.6

                   Petition re Arbitration (11)     □ A6115 Petition to Compel/ConfimWacate Arbitration                 2.5


    O'                                              □ A61S1 Writ • Administrative Mandamus                              2,8
    s                 Writ of Mandate (02)          □ A6152 Writ • Mandamus on Limited Court Case Matter                2
    ■o
                                                    □ A6153 Writ - Other Limited Court Case Review                      2


                   Other Judicial Review (39)       □ A6150 Other Writ/Judicial Review                                  2.8


                 Antitrust/Trade Regulation (03)    □ A6003 Antitoist/Trade Regulation                                  1.2,8
        §
    %o»             Constnjction Defect (10)        □ A6007 Constriction Defect                                         1.2,3
    3
        s          Claims Involving Mass Tort
                              (40)
                                                    □ A6006 Claims Involving Mass Tort                                  1.2.8
        Q.
        E
    o
    o               Securities Litigation (28)     □ A6035 Securities Litigation Case                                   1.2.8

                           Toxic Tort                                                                                   1.2. 3,8
     o                                             □ A6036 Toxic Tort/Environmental
                       Environmental (30)
    .52
    g             Insurance Coverage Claims        □ A6014 Irisurance Coverage/Subrogation (complex case only)          1,2, 5,8
    £               from Complex Case (41)

                                                   □ A6141 Sister State Judgment                                        2,5,11

                                                   □ A6160 Abstract of Judgment                                         2.6
  ■S *5
  a Q>
  E E                     Enforcement              □ A6107 Confession of Judgment (non-domestic relations)              2.9
                        of Judgment (20)           □ A6140 Administrative Agency Award (not unpaid taxes)               2.8
  £ ^
  e «-
  lU        o                                      □ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2.8
                                                   □ A6112 Other Enforcement of Judgment Case                           2. 8.9


                           RICO (27)               □ A6033 Racketeering (RICO) Case                                     1.2.8
            w

   i      s                                        □ A6030 Declaratory Relief Only                                      1.2.8
   s     t
  J       I            Other Complaints            □ A6040 Injunctive Relief Only (not domestic/harassment)             2.8
   s     <S        (Not Specified Above) (42)      □ A6011 Other Commercial Complaint Case (non-tort/non-complex)       1.2.8
  .<2
  S      >
         o                                         □ A6000 Other Civil Complaint (non-tort/non-complex)                 1,2.8

                    Partnership Corporation
                                                   □ A6113 Partnership and Corporate Governance Case                    2,8
                       Governance (21)

                                                   □ A6121 Civil Harassment With Damages                                2.3,9

  II
   Q>    ^23
                                                   □ A6123 Workplace Harassment With Damages                            2.3,9
                                                   □ A6124 Elder/Dependent Adult Abuse Case With Damages                2. 3,9
  II                  Other Petitions (Not
                     Specified Above) (43)         □ A6190 Election Contest                                             2
  ll                                               □ A6110 Petition for Change of Name/Change of Gender                 2.7
                                                   □ A6170 Petition for Relief from Late Claim Law                      2. 3.8
                                                   □ A6100 Other Civil Petition                                         2.9




                                                   CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                      AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
   Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 8 of 39 Page ID #:60



 SHORT TIT1.E:                                                                        CASE NUMBER
                 Cheryl Daniels v. Target Corporation



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                    ADDRESS:
   REASON:                                                                              27000 West 120th Street
    □ 1.D2.D3.a4.D5.06.D7. □ 8. □ 9.D1O.011.



   cm':                                       STATE:    ZIP CODE:

   Hawthorne                                  CA        90250

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                       District of
        the Superior Court of California, County of Los Angeles (Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)).




  Dated:. 2/6/2020                                                                     '1' 2
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE;
        1. Original Complaint or Petition.
       2.    If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet. Judicial Council form CM-010.
       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                             CIVIL CASE COVER SHEET ADDENDUM                                          Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                AND STATEMENT OF LOCATION                                                Page 4 of 4
  For Mandatory Use
                   Case
Electronically FILED by Sup 2:20-cv-03957-JFW-E                        Document
                            nor Court of California, County of Los Angeles               1-1PMFiled
                                                                           on 02/06/2020 02:13 Sherri R. 04/30/20           Page 9ofof
                                                                                                         Carter, Executive OKicer/Clerk   39by C.Page
                                                                                                                                        Court,           ID #:61
                                                                                                                                                  Monroe,Deputy Clerk
                                                                                20STCV04917
                                     Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Stephen Goorvitch

                       1     Rabin Saidian (SBN 273359)
                             SAIDIAN & SAIDIAN APC
                       2     2501 W. Burbank Blvd., Suite 311
                             Burbank, CA 91505
                       3     Tel.: (213) 222-8564
                      4      Attorneys for Plaintiff,
                             Cheryl Daniels
                       5
                              SUPERIOR COURT OF THE STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                       6
                       7                            CENTRAL DISTRICT - STANLEY MOSK COURTHOUSE

                       8                                                                        ) CASE NO. 20STCV0491 7
                             Cheryl Daniels;                                                    )
                      9                                                                         )    [Unlimited Jurisdiction]
                                                        Plaintiff,                              )
                     10                                                                         )
                                                                                                )
                                                                                                    COMPLAINT FOR NEGLIGENCE
                             vs.
                                                                                                )
                                                                                                )
                     12      Target Corporation; and DOES 1 through 50, ^
                             Inclusive.                                 )
                     13                                                                             Demand for Jury Trial
                                                                                                )
                     14                                                                         )
                                                      Defendants.                               )
                     15                                                                         )
                                                                                                )
                     16
                     17
                     18      Plaintiff allege:
                                                                                          The Parties
                     19
                             1. Plaintiff Cheryl Daniels is, and at all times herein was, an individual residing in the State of
                     20
                                   California, Count of Los Angeles.
                     21
                            2. Defendant Target Corporation is, and at all times herein was, a corporation duly organized
                     22            under the laws of the State of Minnesota.
                     23     3. Plaintiff is currently unaware of the true names and capacities of defendants DOES 1 through
                     24            50, and therefore sues these defendants by such fictitious names. Plaintiff will amend this

                     25            complaint to allege their true names and capacities when ascertained.
                            4.     Plaintiff is informed, believes, and thereon alleges that each fictitiously named defendant is
                    26
                                   responsible in some manner for the occurrences herein alleged and the damages caused
                     27
                                   thereby.
                     28

                                                                                            COMPLAINT
                                                                                               1
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 10 of 39 Page ID #:62


    1   5. This Court has jurisdiction over this lawsuit pursuant to California Constitution Article VI

    2      Section 10, which gives the superior court jurisdiction over all cases except for those given by
           statute to other courts.
    3
        6. Venue is proper because the wrongful acts herein occurred within the jurisdictional area of this
    4
           Court.
    5                                    FIRST CAUSE OF ACTION
    6                           (BY PLAINTIFFS AND AGAINST DEFENDANTS)
                                              NEGLIGENCE
    7
        7. Plaintiff repeats, restates, and incorporates by reference the foregoing paragraphs of the
    8
           complaint.
    9   8. On December 12, 2019, Plaintiff was a patron at the Target store located at 27000 West 120*
  10       Street, Hawthorne, CA 90250 (hereinafter, the “Premises”).
   11   9. The Premises were owned and controlled by Defendants Target Corporation and DOES 1
   12      through 100.
        10. Unbeknownst to Plaintiff, someone had spilled water inside the Premises.
  13
        11. Plaintiff did not see the water and she had no reason to suspect that the floor was wet.
  14
        12. Defendants Target Corporation and DOES 1 through 10 had actual and constructive notice of
, 15       the dangerous condition but failed to either clean it or give Plaintiff reasonable warning that
   16      the floor was wet.
  17    13. As aresult. Plaintiff fell and sustained severe injuries.
  18    14. Everyone is responsible, not only for the result of his or her willful acts, but also for an injury
           occasioned to another by his or her want of ordinary care or skill in the management of his or
  19
           her property or person (Civil Code § 1714).
  20
        15. Defendants breached their duty to Plaintiff in not warning her about the water and in failing to
  21
           make the Premises reasonably safe.
  22    16. As an actual and proximate result of Defendants’ breach of their duty to Plaintiff, Plaintiff was
  23       severely injured, in an amount according to proof but more than $25,000.00, the jurisdictional
  24       limits of this Court.

  25
  26
           //
  27
           //
  28
                                                      COMPLAINT
                                                         2
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 11 of 39 Page ID #:63


   1                                         PRAYER FOR RELIEF

   2   Wherefore, Plaintiff seeks:
           1. Compensatory damages according to proof;
   3
          2. Costs of suit; and
   4
          3. Such further relief as the Court may deem just and equitable.
   5
   6   Dated: 2/6/2020                                 SAIDIAN & SAIDIAN, APC
   7
                                                                  /S/
   8
                                                       Rabin Saidian
   9                                                   Attorney for Plaintiff
                                                       Lori Moore
  10
  11                                     REQUEST FOR JURY TRIAL
  12
              Plaintiff respectfully requests a jury trial.
  13
  14
       Dated: 2/6/2020                                 SAIDIAN & SAIDIAN, APC
  15
                                                                  /S/
  16
                                                       Rabin Saidian
  17
                                                       Attorney for Plaintiff
  18                                                   Lori Moore

  19
  20

  21
  22

  23

  24

  25
  26
  27

  28

                                                      COMPLAINT
                                                              3
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 12 of 39 Page ID #:64




                                                                                          ‘ 201ft-SJ-00T-OC


          1
          2
                                                                                                              Caaionte
          3                                                                                     Caunly of Las AnB«t8B
          4                    SUPERIOR COURT OF IHE STATE OF CALIFORNIA                           APR 16 !0f8
          5                                                                               SfainlRfi
                                       FOR THE COUmV OF LOS ANGELES
          6
      7       IN RE PEIt»3NAL INJURY                     ) CA5ENO.:
              COURT CTl COURT) PROCEDURES,               ))
      6       CENTRAL DCTUCT                              ) STANDING ORDER RE PERSONAL
              (EFFECTIVE APRIL 16,201B)                   ) INJURY PROCEDURES, ANTRAL
      9
                                                         ) DISTRICT
     10                                                  )
     11
     12
     13                        DEPARTMENT!                2       3      4       5    7
     14                              RNAL STATUS CONFERENCE P*FSC»n»
     15
                                  • DATE;                                    AT 10:00 AJVf.
     16
     17                                                TRUL!
     la                            • DATE:                                   AT8:30AJV1
     19                       ■OSCRE DISMISSAL rCODE aV. PROC, 6 SRLUDl!
     20
                                   • DATE:                                   AT 8^0 AM.
     21
     22             TO EACH PARTY AND TOTHE ATTORNEY OF RECORD FOR EACH PARTY:
     23             Punuiat to the CellfonUa Cede of QvO Praeedan (“CCP."), the OellfornlA Rata
     24       of Court (“CJLC”) nod the Los Angeles Connly Onirt Roles (‘'Local Roles”), the Los
     25       Angeles Superior Court (“LASC* or “Coart”) HEREBY AMENDS AND SUPERSEDES
     26 THE AUGU5T10,2ai7SEVENTH AMENDED GENERAL ORDER AND, GENERALLY,
     27       ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL JURISDICTION
     26       PERSONAL INJURY ACTIONS RLED 0< THE CENTRAL DISTRICT.


                                                     Page 1 of6

                            Standing Older Re Persona! liyuiy Procedines, Ceatiat District
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 13 of 39 Page ID #:65




                                                                                               201S-5J-OOT*OC

          1     I.    To ensure proper oslgnment to a PI Ooort, Ptolntifits) most eatoMlj filt oat the Ovit
          2     Case Cover Shed Addendum (form LACIV I09)l Ute Court dcEnes *>£1501101 InjinyDS:
          3           ^ imlEiniled dvO case described on the CivU Cose Cover Sheet Addendum and
          4           Statement of Locatloo ^.ACIV 109) is Motor VdiIele<^ersonal Injury/Property
          S           DamageWionafid Death; Persoiul hyaiy/Propcrty Damagc/Wronsfiil Death-
          6           l/nlnsuted     Motorist;   Preduct      UsbUlty   (other   than    asbestos    or
      7               toxidenvironmental); Medical MBlptectlce^ystdens & Surgeons; Other
      8               Profesaonal Health Cve Malpractice; Premises Liobility; Intntional Bodily
      9               Iiy'urypropcrty Danuge/WrongfUl Death; or Other Personal Injuiy/Property
     10               Oamage/Wireogful Death. An action for IntenUonal faiflietlon of emotional
     11               distress, defaroation, dvQ ri^ts/diserimlnatlon, or malpractice (other than
     12               medical malpmctice), is not included in this definlllon. An adian for Iqloiy to
     13               real property is not included In this definltioa" (Local Rule 2J(aXl)(A).)
     14               OoosistenI with Local Rule 23(b)(1KA). the Court will ossign a ease to the PI (Sjaits If
     IS        phdnliflti) check any of the following boxes In the Gvil Case Cover Sheet Addoidum:
     16                            A? 100 Motor Vehicle- Peraonol Dijury/Property Damage/Wmngfol Death
     17                            A71 lOPeraona] Injury/Property DamageWroagfol Dreth -Uninsured
     18                            Motorist
     19                         A7260 Product UabOily (not edieslos or loxic/enviinnmeiit&l)
     20                          A7210 Medical Mslpractiee - Physidans & Surgeons
     21                         A7240 Medical Malpractice - Other PrefesslonBl HenKb Care Malpractice
     22                         A7250 Premises LbbUlty (e.g., slip and fall)
     23                         A7230 Inlentlonal Bodily IiOuiy/Property Damage/Wiongful Death (e.g,
     24                         Bssnull, vandalism etc.)
     25                         A7220 Other Personal ttyuiy/Property DamegeWroi^ful Death
     26              Ihe Court will not assign cases to the PI Courts ifplatndfRs) check any boxes elsevriteie
     27       in the Qvil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
     28       ///


                                                           Page 2 of8

                              Standing Oder Re Persoral (njuiy Procedures, Central District
    Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 14 of 39 Page ID #:66



i


                                                                                                         3OIB-SJ*O07-OI

              1               •nieCotirt sets Ihcobave dales ui this action In the PI Court dided above (Depntnient
              2        2,3,4,5, or 7) at Ibe Spring Street Courthouse, 312 North Spring Street, Los Anfides, CA 90012.
              3        iCItC Rides 3.7l4(bK3}, 3.729.)
              4        HLING OF DOCUMENTS
              5     2.        Parties may file documents fn person at the filing window on the first floor ofthe Stanley
              6     Mo* Courthouse (111N. HiU Street, Los Angeles, CA 90012) or by US. Mall or e-Defivery,
             7      which is Bvoflable online at twiaaigffPff.pg fltnk on homepage). Please note that filings
                                                                                                      are no
             8     longer Bci*piedvUfei3riiniIeaDdmun be fnedefthertoperam, via U.S.inafl or via e-Dellveiy.
             9     Oaims Involving an attomeyelient fee dispute, documents In which the filing party is a minor,
         10        legally ineompetent person, or penon for whom o conservator has been ai^oinled, requests to
         11        wuve court fees (FW-OOl) and requests faraceonunodatrans by persons with disabilities (MC-
         12        410), may not be filed via e-Oeliveiy.
         13        SERVICE OF SUMMONS AND COMPLAINT
         14        3.        PIataliH(s) shall serve the summons end complaint In thb action upon defendantCs) as
         IS        soon as possible but no later than three JSSB from the date when the conqilalnt is filed.
         16        (CC.P. { 583JI0, sub(L(a).) On the OSC re Dismissal dale noted above, the PI Court will
         17       dismiss the action aruVor oil unserved putie. onless the plahulff(s) show cause why the action
         18       or the unserved parties should not be dismissed. (CCP. fig S83.250; 581, subd. (bX4).)
         19       4.        The Court sets the above trial and FSC dates on condition that pIainUfl(i) effectuate
        20        service on defcndant(s) of the summons and complainl within six months of filing thecomplaiirt.
        21        5.        Tha PI Court will dismiss the case withaut pn^dlce pursuant to CCP. § 58t wh
                                                                                                                 enoo
        22        parly appears firr trial.
        23        STIPULATIONS TO CONTINUE TRIAL
        24        «.        Provided that all parties agree (and there is no violation ofthe “five-year rule.-
                                                                                                         CCP.
        25        8 583310), the parties nmy advance or continoe any trial date in (he p| Courts without showmg
        26        good cause or articulating anyreosonorjusimation for the change, Toranlinucoradvancea
        27        «al date, the parties (or their counsel ofrecord) shoatdjolnlly execute and submit (at the fifing
        28        Window on the first floorof the Stanley Mosic Courthouse, via U.S.inaQ or via e-Delfveiy; fee


                                                                Pages of 8
                                     Standing Ordff Re Personal Iryury Procedures, Central District
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 15 of 39 Page ID #:67




                                                                                                     30IS-SJ-007-ai


          1     required) a SHpuIelbn (o Omtlnoe Trial. FSC and RcTated MoCion/Discoveiy Dales <lbmi
          2     LAQV CnUr242, available on the court's website, Personal fajary Court link). Hie PI Courts
          3     sehcdole FSCs fiir 10:00 anu, eighi (8) court days before (be trial date. Parties seddns to
          4     eontimiB the trial and FSC dates shall file the Sti'inilation el least eight court days before the FSC
          S     date. Parties seeking to odvance the trial and FSC dotes dull file the SUpuIation at leut eight
          6     court days before the proposed advanced FSC dale; (CCJ>.§5952: GovLCode570fil7,subd.
      .7        (c)(2).) Inselectins a new trial date, parties ^utd avoid setting on any Monday, or the Tuesday
          8     following a court holiday. Parties msy submit a maximum of two sdimlaiions to contiane trial,
          9     fin-atolal continuance ofsix months. Subsequent requests to continue trial will be granted upon
     10         a showing of good cause by noticed motion. This rule b RtroacUvc so that any previouriy
               granted sUpulalton to continue triol wiD count toward the maximum number of allowed
     12        ositiDuanees.
     13        NO CASE MANAGEMEffT CONFERENCES
     14        7.     The PI Courts do not conifatcC Cbse Menagemrot Conferences. The parties need not file
     IS        a Case Management Stotement
     16        LAW AND MOTION
     17        8.     Any doGumenU with dedaralions and/or exhibits must be tabbed. (CJLC Rule
     10        II110(0.) AU deposiUons excerpts icferenecd tn briefs must be marked on Ihe transcripts
     19        attached as exhibits. (CR.CRuIe3.l]|6(c).)
     20       CHAMBERS COPIES REQUIRED
     21       9.      In eddilion to filing original motion papers at the filing window on the 6m floor of the
     22       Sisnlqr Mosk Courthouse via U.S. mail or via e-OetIvery, the parties must deliver, direetly to                 i
     23       the PI Court oourtrooms at the Spring Street Courthouse, an extm copy (marked “ChambcB
     24       Copy^ of reply brieb and all other motion papers filed less than seven (7) court days before o
     25       heaiiiig calendared in the Pi Courts, the PI Courts also stron^y encourage the parties fiUog and
     26       opposing lengthy motions, sodi as madoos for summaryJudgment/ai^iudicaHon, to submit one
    27        or more Ihtee-ring binders organizfaig the chamfaen copy behind labs.
    28        ///


                                                           Page 4 of 8

                               Steading Order Re Personal Injury Procedures, CenDal District



                                                                                                                         j
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 16 of 39 Page ID #:68




                                                                                                 20ie-5J>007-OC


          1     RESERVATION HEARING DATE
          2     10.    Parties ore directed to reserve bearing dstes for motions in the PJ Courts using the Court
          3    Reservation System (CRS) ovailahle online at mw.heottn tirv (link on homepage). After
          A    reserving a moOnn hearing dale, the resen/ation reipieslor must submit the papen for filing with
          S    theresenraboQ receipt (CRS) number printed on the fiice page ofthe document under the caption
          6    and attach the reservation receipt as the last page: Panics or cotmscl who are unable to utilize
          7    the online CRS may reserve a motion hearing date by calling Ibo PI Conn courtroom, Monday
          8    thmogh Friday, between 3:00 p.in. and 4H)0 pm
          9    withdrawal of m otions
     10        11.    Callfbmla Rides of Court, Rule 3.l304[b) requires n moving parly to notify tiie court
     11        immediately if a matter win not be heard on the scheduled date. In keeping with that rule, the PI
     12        Courts urge parlie who amend pleadings in response to demurieis to file amended pleadings
     13        beforo the date when opposilion to the demurrer b due so that the PI Cbuits do not needtesly
     14        prqjiate tentative lutings on demumm.
     15        DISCOVERY MOTIONS
     X€        12.    The purpose of on (nformat Diseoveiy Conference ("IDCT) b to assist the partia to
     17       resolve aniVor narrow the scopcofdbeovety disputa. Lead trial counsel oneachaidc,oranolher
     18       attorney with full mitfaoiity to make blnduiB a^emeots, must attend In person. The PI judges
     19       have found that, in nearly cveiy cose, the parties amiably resolve cfispuies with the assistance
     20       oflheC&uiL
     21       13.     Portia ESij participate in an IDC before o Motion to Compel Further Responses to
     22       Dtscoveiy will be heard unless the moving party submits evidence^ by way of declaration, that
     23       the opposing party has Ikited or refused to poitiapale In an IDC Scheduling or paiiielpatmg in
     24       an IDC ctoes not automailcally esieod any deadlinB imposed by the Code ofCivil Procedure far
     25       noticing and fiUiig discovery motions. Ideally, the paitia should participate in on IDC befare o
    26        motion u filed because the IDC may avoid the necessify ofamotion or reduce Its scope. Because
    27        Ofthat possibility, aUomeys are eneoumged to stipulate to extend the 45 (or 60) day deadline for
    28        tiling a motion to compel farther discovery responses In order to allow time to participate in an


                                                         Pages of8
                              Standing Order Re Personal li^uiy Procedures, Cbntnl District
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 17 of 39 Page ID #:69




                                                                                                  20ie-5J-007-0(


          1 ma
          2             Ifpvties do ml sriputate to extend the deadlines, the moving party may file ihe motion
          3     to avoid it beiog deemed unlJmely. However, Ihe IDC must take place before the motion b
          4     l«aid»Ula suggested Ibolthemoviagpaf^resemadale for the motion hearing that is alleart
          5     fiO days after Ihe dote when the IDC reservation Is made. Motions to Compel Further Discovery
          6     Responses are heard at IftOO am If the IDC b not praducUve. Ihe moving party may advance
          7     Ihe hearing on a Motion to Compel Further Discovery Responses on any available hearing dale
          8     lhal conqilles with the notice reqidrements of the Code of Civil Procedure.
          9     14.    Parties are directed to reserve IDC dates In the PI Courts uriiig CRS avnilable online at
      10       gafflfJacowt,orp (Unk on homepage). Parties are to meet and confer regarding the available
      11       dates in CRS prior to aecesstng the system. After reserving the IDC date, the reservation
     12        requestor must file in the appropriate department end serve on Informal Discovery Conference
     13        Form (brFersooal Injury Courts, from UaV239 (revised I2/I4 or later), at least ISeourt days
     14        prior lo the conTerenca and aUach the CRS reservation receipt as the last page. The opposing
     15 party inay fUc and serve a resiKwive IDC form, briefbr setting forth Ihrt part/
     16 least 10 court days prior to the IDa
     17 15. Time peimltllng, the p| Hub Judges moy he avaitoble (o pardeipale In IDCc
                                                                                                        to try to
     18        resolve other types of discovery dispntesL
     19       EX PARTE APPUCATTONS
     20        16.    Under the Celifomia Rules of Court, courts may only grant ec parte relief upon
                                                                                                               a
     21       showing, by ujmissible evideiKe. (hot the moving party will niOer “inqiaiable haro,"
     22       "immedirte danger,- or where the moving p»iy Wenllfies “e strtuloiy horti for grenOng reHef
     23       e* pai»" (CR.C Rule 3.l2D2(e).) Hie p| Courts have no enpndly to hear oiulliple txparte
     24       appUe^ons or to shorten time to idd hearings lo their fiilly boohed modon ealendan. The PI
    25        Courts do not regud the Cdiufs unavaBobUity for timely motion heelings as m> “immedurte
    26 <len^ or thieart of “hrtpareble heim-jiisti^ erpurte relief. Instead of seeking ex parte
    27        leHe^ the moving party should reserve the ewiiesi ovaBaUe motion heeriog dale (even if U is
    28        aBer the scheduled trial date) and shmild filea notion lo continue trial Patties should also cheek


                                                            Page 6 of8

                               Standing Order Re Personal Injury Procedures, Ceotnl District
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 18 of 39 Page ID #:70




                                                                                                 20ie>SJ-0Q7*0(


           1     Ihe Court Reservitkm System from time to lime bemuse eorller henring dales may becmne
          2      avflRflble ss coses settle or hearings ore tekenafrealendar.
          3      REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
          4      17.    Parties seddng to tfansfer a case fiom a PI Court to on Independent              (“I/C")
          5 Coortd»UfiIe(allhcfiUngwindowonlheBislfl«irDfiheSlanIeyMQskCaurthouse,vuU^.
          6 mril or vie frOelivay) and serve the Couifs “Motion to Tnmsfer CompGcaied Personal IrtJury
          7 I <^»oIndependemCalendMCoim"(fonnUCIV238.iMnnWeontheCmirt*swebsileimder
          8     the PI Cotnts link). Ihe PI Courts will tnosfer a matter to an I/C Ctoeit If the cose Is not e
          9     ‘1’asonillniiiiy*caseasde(medjnthisOnte;orlfltis''cofflpUcileil." In determining whether
      ID        a penonol Infuiy case Is “complioited" the PI Courts wfl! consider, among other things, the
      11        oumberofpretrialhearingsortheconipleriKyeflssuespreented.
      12        IB.     Parties opposing a motion to transfer have five court days to file (at the filing window
      13        on the fust floor ofthe Stanley Mask Qnirthoosei via U.S. moil or via e-Ddivoy) an OpposiUon
      14        (using the same LACIV 238 Motion toTTmsfer Tom),
      15        19.    The PI Courts will not conduct a hearing on any MoUon to Transfer (o VC Court.
     16 AItlwughthB|uirtiesinays«ptdalelotransferacasBtoanWcpcndentCalendarDeportmenl,lhe
     n         PI courts wfll make an independent determination whether to transfer the
                                                                                          CBseoriwL
     1B        FINAL STATUS CONFERENCE
     19         2a     Parties shall comply with the requirements of the PI Courts’ “Rrsl Amended Standing
     20        Orfer Re Rnal Status Conference," which shall be served with the
                                                                                  summons and comptalot
     21        JURY FEES
     22        21.     P«rtiBmB!tp»yjuiyltonol.tolhm3«5calen)larda3asBB0itfillncofUieWti.l
     23 complainL (C C P. § 631, subds. (b) end (c).)
     24        JURY TRIALS
     25 21                PI Courts do cmt conduct jury trials. On the trial dale, a PI Court will
                                                                                contact the.
     26        M««C.I«darCiiirt.D«pBtnicidO«c;lnlh.SlMl.yMii*Coiiilhoasc.DqiatiiiailOi«
     27        wOl aolgn case out for bill to dedicated QvU Trial CmBboonis and dedgnalcd
     26        Courtzooms.


                                                          Page 7 of 8

                               SlandingOiderRePenoMl Injuiy Procedures, CoHral District
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 19 of 39 Page ID #:71




                                                                                           3016«5J-007-0(


          1IISANCTIOKS
          2 23. TlwOnirt has dbcRlIoo (o fanposes&ncUons rorony WoUiIod orthts ecneral order.
          3 ||(CCP. (Q 128.7,187 end Gov. Cod^ S 6850B, ndid. (b).)
          4
          S
          6 llOated:
          7
       8                                                Supervising Judge ofCivil Courts
                                                        Los Angeles SiQ)erior Cotirl
       9
      10
      11
      12
     13
     14
     IS
     16
     17
     18
     19
     20
     21
     22
     23
     24
    25
    26
    27
    28


                                                   PageSofS
                          Standing Order Re Personal Iqjury Procedures, Central District
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 20 of 39 Page ID #:72




                                                                   Superior Court orCalifocniu
    1                                                                 County of Las Angeles             2019-SJ-011-0(

    2
                                                                          AUO 092019
    3                                                          SberrI It Cirteri U^culWe Ofneer/Clcrk
    4                                                           By.                _______ Dcpuly
                                                                      AnousD^cIiltnrioii
    5

    6

    7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
   8                   FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT
   9

   10
        IN RE PERSONAL INJURY CASES                        )    SECOND AMENDED STANDING ORDER
   11   ASSIGNED                                           )    RE: HNAL STATUS CONFERENCE,
        TO THE PERSONAL INJURY COURTS                      )    PERSONAL INJURY (“PD COURTS
   12                                                      )    (Effective August 9, 2019)
        (DEPARTMENTS 2. 3, 4A, 4B AND 5
   13
        OF THE SPRING STREET COURTHOUSE)                   )

   14

   IS          The dates for Trial and the Final Status Conference (“FSC") having been set in this matter, the
   16   COURT HEREBY AMENDS AND SUPERSEDES ITS April 16,2018 STANDING
   17   ORDER-RE: FINAL STATUS CONFERENCE, PERSONAL INJURY (“PI”) COURTS
   18   AND, GENERALLY ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL
   19   JURISDICTION PERSONAL INJURY ACTIONS:
   20

  21    I.     PURPOSE OF THE FSC
  22           The purpose of the FSC is to verify that the portics/counsei are completely ready to proceed
   23   with uial continuously and cfFictcntly, from day to day, until verdict The PI Courts will verify at the
   24   FSC that all parties/counsel have (1) prepared the Exhibit binders and Trial Document binders and (2)
   25   met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
   26   authentication and admissibility of exhibits.
   Zf   m
   26   ///

                                                        Page 1 of 5
                 SECO^a3 AMENDED ORDER RE RNAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                          (EKective August 9,2019)
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 21 of 39 Page ID #:73




        1    2.      TRIAL DOCUMENTS TO BE FILED
       2             At lensl five calendar days prior lo ihe Final Status Conference, the parties/counsel shall serve,
       3     and file the following Trial Readiness Documents:
       4                     A.      TRIAL BRIEFS (OPTIONAL)
       5
                             Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
       6                     (1) the claims and defenses subject to litigation;
       7                     (2) the major legal issues (with supporting points and authorities);
       8                     (3) the relief claimed and calculation of damages sought; and
       9                     (4) any other information that may assist the court at trial.
   10                        B.     MOTIONS IN LIMINE
   11
                            Before filing motions in limine, the parties/counsel shall comply with the statutory
  12        notice provisions of Code of Civil Procedure ("C.C.P.") Section 1005 and the requirements of Los
  13        Angeles County Court Rule (“Local Rule*’) 3.57(a). The caption of each motion in limine shall
  14        concisely identify the evidence that the moving party seeks to preclude. Parties filing more than one
  15        motion in limine shall number them consecutively. Parties filing opposition and reply papers shall
  16        identify the corresponding motion number in the caption of their papers.
  17                        c       JOINT STATEMENT TO BE READ TO THE JURY
  16
                            For jury trials, the parties/counsel shall work together to prepare and file a joint
  19        written statement of the case for the court to read to the jury (Local Rule 3.25(g)(4)).
  20                        D.      JOINT WITNESS LIST
  21                        The paities/counsel shall work together to prepare and file a joint list of all witnesses
  22        that each party intends to call, excluding impeachment and rebuttal witnesses (Local Rule
  23        3'25(g)(5)). The joint witness list shall identify each witness by name, specify which witnesses arc
  24        experts, estimate the length of the direct, cross examination and re-direct examination (if any) of
  25        each, and include a total of the number of hours for all witness testimony. The parties/counsel shall
  26        identify all potential witness scheduling issues and special requirements. Any party/counsel who
  27        seeks to elicit testimony from a witness not identified on the witness list must first make a showing of
  28        good cause to the trial court.
                                                            Page 2 ol 5

                     SECOW AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                            (Effective August 9.2019)
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 22 of 39 Page ID #:74




    1                   E. ~ LIST OF PROPOSED JURY INSTRUCTIONS
   2                           (JOINT AND CONTESTED)
   3                    The porttcs/counscl shall jointly prepare and file a list of proposed jury instructions,
   4    organized in numerical order, specifying the instructions upon which all sides agree and the contested
   6    instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
    B   for the judge to indicate whether the instruction was given.
   7                    F.     JURY INSTRUCTIONS
   8                            (JOINT AND CONTESTED)
   9                    The porties/counsel shall prepare a complete set of full-text proposed jury instructions,
   10   editing all proposed California Civil Jury Instructions and insert party nomefs) and eliminate blanks,
   11   brackets, and irrelevant material. The panies/counsel shall prepare special instructions in a format
   12   ready for submission to the jury with the instruction number, title, and text only (i.e., there should be
   13   no boxes or other indication on the printed instruction itself as to the requesting party).
   14                   G.      JOINT VERDICT FORM(S)
   15                   The parties/counsel shall prepare and jointly file a proposed general verdict form or
   16   special verdict form (with interrogatories) acceptable to all sides (Local Rule 3.25(g)(8)). If the
   17   parties/counsel cannot agree on a joint verdict form, each party must separately file a proposed
   18   verdict form.
   19                   H.      JOINT EXHIBIT LIST
   20                   The parties/counsel shall prepare and file a joint exhibit list organized with columns
   21   identifying each exhibit and specifying each party's evidentiary objections, if any, to admission of
   22   each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
   23   admissibility of each exhibit.
   24                   L       PAGE AND LINE DESIGNATION FOR
   25                           DEPOSITION AND FORMER TESTIMONY
   26                   If the parties/counsel intend to use deposition testimony or former trial testimony in
   27   lieu of any witness’s live testimony, the parties/counsel shall meet and confer and jointly prepare and
   28   file a chart with columns for each of the following: I) the page and line designations of the
                                                         Page 3 ol 9

                  SECOND AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                                  (Elective August 9.2019)
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 23 of 39 Page ID #:75




    1   deposition or former testimony requested for use, 2) objections, 3) counter-designations, 4) any
   2    responses thereto, and 5) the Court's ruling.
   3    3.     EVIDENTIARY EXHIBITS
   4           The partics/counsel shall jointly prepare (and be ready to temporarily lodge for inspection at
   5    the FSC) three sets of tabbed, inicmally paginated by document, and properly-marked exhibits,
   6    organized numerically in three-ring binders (a set for the Court, the Judicial Assistant and the
    7   witnesses). The parties/counsel shall mark all non-documentary exhibits and insert a simple written
    8   description of the exhibit behind the corresponding numerical tab in the exhibit binder. If the panics
    9   have a joint signed exhibit list and electronic copies of their respective exhibits, then the
   10   ponies/counsel will not be required to produce exhibit binders at the FSC. However, the exhibit
   11   binders will be required by the assigned trial judge when the trial commences. In the absence of
   12   either a joint signed exhibit list or electronic copies, exhibit binders will be required to be produced
   13   by oil paities/counsel at the FSC.
   14   4.     TRIAL BINDERS REQUIRED IN THE PI COURTS
   15          The parties/counsel shall jointly prepare (and be ready to temporarily lodge and include the
   16   following for inspection at the FSC) the Trial Documents consisting of conformed copies (if
   17   available), tabbed and organized into three-ring binders with a table of contents that includes the
   18   following:
   19           Tab A          Trial Briefs (Optional)
   20           TabB            Motions in Limine
   21           TabC           Joint Statement to Be Read to the Jury
   22           TabD           Joint Wimess List
   23           TabE           Joint List of Jury Instructions (identifying the agreed upon and contested
   24                           instructions)
   25           Tab F:          Joint and Contested Jury Instructions
   26           TabG:           Joint and/or Contested Verdict Form(s)
   27           TabH:           Joint Exhibit List
   28

                                                         Page 4 of 5

                  SECOND AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                           (Effective August 9,2019)
Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 24 of 39 Page ID #:76




    1            Tob I:         Joim Chart of Page and Line Dcsignation(s) for Deposition and
    2                           Former Testimony
    3            TabJ:          Copies of the Current Operative Pleadings (including the operative complaint,
    4                           answer, cross-complaint, if any, and answer to any cross-complaint).
    5            The parlies/counsel shall organize motions in limine (tabbed in numerical order) behind Tab
    6   B with the opposition papers and reply papers for each motion placed directly behind the moving
    7   papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
    8   instructions first in order followed by the contested instructions (including special instructions)
    9   submitted by each side.
   10   S.       FAILURE TO COMPLY WITH FSC OBLIGATIONS
   11            The court has discretion to require any party/counsel who fails or refuses to comply with this
   12   Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
   13   and/or issue sanctions (including the entry of a default or the striking of an answer).
   14

   15

   16   Dated:
   17                                                 Samantha P. Jes.sner
                                                      Supervising Judge, Civil
   18                                                 Los Angeles Superior Court
   19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                       Page 5 of S

                  SECOND AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                          (Effective August 9.2019)
 Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 25 of 39 Page ID #:77


     'i
     b
     5
          m       5?
                  t
                  A
                          Superior Court of California, County of Los Angeles



 ;             ;;j|^i^)(VI^RN)VTlVrblS^TE
                                                                                                                               *,.•
                               INFORMATION PACKAGE
 :                                      ........................................ ■■   •   "   "   "
                                                                                                      i    ’ J*-
•*..                        •-•»'   •        •*-
                                               .                    -•N
                                                      .■<.■. -A !*■ -X

 THE PLAINTIFF MUST SERVETHIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.
, ^ ,i>: -’Ssajr      ’■• ux-1'4‘-^ ;-   \                              V             vJ ^
                         ;•                      >V'■•,.< - H.'Jt.-‘U:- Iv             ..f ‘ •^x^.■■^, .
 CftOSS-COMPLAINANrS must serve this'ADR Information Packafie on any new parties named to the octloii
                                                                                          7           V V'X.

What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
          •    Saves Time: ADR is faster than going to trial.
          •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
          •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
          •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
          •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
          •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

          1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
               settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

          2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
               strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
               acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                       Mediation may be appropriate when the parties
                          • want to work out a solution but need help from a neutral person.
                          • have communication problems or strong emotions that Interfere with resolution.
                       Mediation may not be appropriate when the parties
                          • want a public trial and want a judge or jury to decide the outcome.
                          • lack equal bargaining power or have a history of physical/emotional abuse.



          LASC CIV 271 Rev. 01/20
                                                                                                                                  1
          For Mandatory Use
               Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 26 of 39 Page ID #:78




                                                                                                                                      <jy           «■




                sr*!^
                        Tff;
                      'T-A


                                                                                                                                        S^'
                               av


                      Cv,



                m              j*



                            ^>3«tls-.*
               ^a                'M
                M
                w.




                                                                                                                                                   i;®
                                                                                                                                                   6
                                         a* Jil                                                                                                          4



                                                  Mil
               Simi
                                                                                                                                            ^■•5




                 3.         Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
                            person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
                            trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
                            information about arbitration, visit http://www.courts.ca.eov/program5-adr.htm

                 4.         Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
                            date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
                            make a decision but assists the parties in evaluating the strengths and weaknesses of the case and*in negotiating
                            a settlement. For information about the Court's MSC programs for civil cases, visit
                            http;//www.lacourt.org/divi5ion/civil/CI0047.aspx

                                                                                                                                                             i


             Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civii/CI0109.aspx
             For general information and videos about ADR, visit http;//www.courts.ca.gov/programs-adr.htm




             LASC CIV 271 Rev. 01/20
             For Mandatory Use


                                                                                                                                                     2




                                                                                                                                 >
.   ^   *■
     Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 27 of 39 Page ID #:79

                                                                                                    Reserved for Oeric's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                         FILED
 Spring Street Courthouse                                                                          Smeriar Court of Caifmiid
                                                                                                    ^unlyof Los Angeles
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                         02/06/2020
                   NOTICE OF CASE ASSIGNMENT                                              Sherri R Cats, EMCu&teOfice/Oe&ol Cowl ■
                                                                                            By.        CaicSsMcnioe     Deputy
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER;

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV04917

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
                                                                 %.'•I          ASSIGNED JUDGE                       DEPT             ROOM
                ASSIGNED JUDGE              DEPT     ROOM
   ✓     Stephen I. Goorvitch              32                    si




    Given to the Plaintiff/Cross-Complainant/Attomey of Record        Sherri R. Carter, Executive Officer / Clerk of Court
    on 02/06/2020                                                            Bv Candis Monroe                                     j Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 28 of 39 Page ID #:80

                                   Instructions for handlitvc unlimited civil cases

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistanee.
APPLICATION
The Division 7 Rules were effective January 1,2007. TTtey apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fiilly prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the coiul a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.
 Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.
*Pro>isionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
 Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 29 of 39 Page ID #:81

                                                                                     Reserved lor Clerk's File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                             FILED
Spring Street Courthouse                                                            Superior Court of CaGforraa
                                                                                      Countyof LosAngeles
312 North Spring Street. Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
                                                                                          02/19/2020
                                                                            S^icri R CaTcr.           OSes'.' Oed^ofCo-x!
Cheryl Daniels                                                                                Aisxis Munoz
                                                                              By.                                 D«yjiy
DEFENDANT/RESPONDENT;
Target Corporation
                                                                            CASE NUMBER;
                        CERTIFICATE OF MAILING
                                                                            20STCV04917

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the PI General Order, Standing Order re PI
Procedures and Hearing Dates upon each party or counsel named below by placing the document for
collertion and mailing so as to cause it to be deposited In the United States mail at the courthouse in Los
Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.




   Rabin Saldian
   Saidian & Saldian APC
   2501 West Burbank Blvd.
   Burbank, CA 91505




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 02/19/2020                                    By:   Alexis Munoz
                                                           Deputy Clerk




                                      CERTIFICATE OF MAILING
       Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 30 of 39 Page ID #:82

                                                                                    2018-SJ-007-00



   1
   2                                                                                            FILED
                                                                                        Si^rior Court c f California
   3                                                                                      County of Los Angelas

   4                     SUPERIOR COURT OF THE STATE OF CALIFORNIA                           APR 16 im
   5                              FOR THE COUNTY OF LOS ANGELES                                            !?e Officeryciartc

   6                                                                                                 Chu

   7
        TNTIE PERSONAtrINJURY--------------- ~ )-eA-S-E-NO::-20ST-eve491?-
        COURT (“PI COURT’) PROCEDURES,         )
   8    CENTRAL DISTRICT                       ) STANDING ORDER RE: PERSONAL
        (EFFECTIVE APRIL 16,2018)              ) INJURY PROCEDURES, CENTRAL
   9                                           ) DISTRICT
  10                                               )

  11
  12
  13                     DEPARTMENT: ^2-2                     3    4       5    7
  14                             FINAL STATUS CONFERENCE (“FSC”):
  15
                            •    DATE:           07/22/2021            AT 10:00 A.M.
  16
  17                                             TRIAL:

  18                         •    DATE:          08/05/2021            AT 8:30 A.M.
. 19                    OSC RE DISMISSAL fCODE CIV. PROC^ S S83.2101:
  20
                             •    DATE:          02/02/2023            AT 8:30 A JW.
  21
  22          TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:
  23          Pursuant to the California Code of Civil Procedure (“C,C.P.”), the California Rules
  24    of Court (“C.R.C.”) and the Los Angeles County Court Rules (“Local Rules”), the Los
  25    Angeles Superior Court (“LASC” or “Court”) HEREBY AMENDS AND SUPERSEDES
  26    THE AUGUST 10,2017 SEVENTH AMENDED GENERAL ORDER AND, GENERALLY,
  27    ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL JURISDICTION
  28    PERSONAL INJURY ACTIONS FILED IN THE CENTRAL DISTRICT.


                                                Page 1 of 8

                       Standing Order Re Personal Injury Procedures, Central District
     Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 31 of 39 Page ID #:83

                                                                                        2Q18-SJ-007-00



 1     1.    To ensure proper assignment to a PI Court, Plaintiff(s) must carefully fill out the Civil
 2     Case Cover She^ Addendum (form LACIV i(^). The Court defines “personal injury” as:
 3           "an unlimited civil case described on the Civil Case Cover Sheet Addendum and
 A           Statement of Location (LACIV 109) as Motor Vehicle-Personal Injury/Property
 5           Damage/Wrongfiil Death; Personal Injury/Property DamageAVrongfiil Death-
 6           Uninsured      Motorist;    Product       Liability   (other   than   asbestos   or
 7           toxic/environmental); Medical Malpractice-Physicians & Surgeons; Other
 8           Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 9           Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property
10           DamageAVrongfiil Death. An action for intentional infliction of emotional
11           distress, defamation, civil rights/discrimination, or malpractice (other than
12           medical malpractice), is not included in this definition. An action fijr injury to
13           real property is not included in this definition.” (Local Rule 2.3(a)(1)(A).)
lA           Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if
15    plaintiff(s) check any of the following boxes in the Civil Case Cover Sheet Addendum:
16                       A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongfiil Death
17                       A7110 Personal Injury/Property DamageAVrongfiil Death - Uninsured
18                       Motorist
19                       A7260 Product Liability (not asbestos or toxic/environmental)
20                       A7210 Medical Malpractice - Physicians & Surgeons
21                       A7240 Medical Malpractice - Other Professional Health Care Malpractice
22                       A7250 Premises Liability (e.g., slip and fall)
23                       A7230 Intentional Bodily Injury/Property DamageAVrongfiil Death (e.g.,
24                       assault, vandalism etc.)
25                       A7220 Other Personal Injury/Property DamageAVrongfiil Death
26           The Court will not assign cases to the PI Courts if plaintiff(s) check any boxes elsewhere
27    in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
28    ///


                                                    Page 2 of 8

                      Standing Order Re Personal Injury Procedures, Central District
     Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 32 of 39 Page ID #:84

                                                                                           2018-SJ-007-00



 1            The Court sets the above dales in this action in the PI Court circled above (Department
 2    2,3.4,5, or 7) at the Spring Street Courthouse. 312 North Spring Street. Los Angeles, CA 90012.
 3    (C.R.C. Rules 3.714(b)(3), 3.729.)
 4     FILING OF DOCUMENTS
 5    2.      Parties may file documents in person at the filing window on the first floor of the Stanley
 6    Mosk Courthouse (111 N. Hill Street, Los Angeles, CA 90012) or by U.S. Mail or e-Delivery,
 7    which is available online at mny./acot/r/.orp (link on homepage). Please note that filings are no
 8    longer accepted via facsimile and must be filed either in person, via U.S. mail or via e-Deiivery.
 9    Claims involving an attorney-client fee dispute, documents in which the filing party is a minor,
10    legally incompetent person, or person for whom a conservator has been appointed, requests to
11    waive court fees (FW-OOl) and requests for accommodations by persons with disabilities (MC-
12    410), may not be filed via e-DelivCTy.
13    SERVICE OF SUMMONS AND COMPLAINT
14    3.       Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
15    soon as possible but no later than three years from the date when the complaint is filed.
16    (C.C.P. § 583.210, subd.(a).) On the OSC re Dismissal dale noted above, the PI Court will
17    dismiss the action and/or all unserved parties unless the plainliff(s) show cause why the action
18    or the unserved parlies should not be dismissed. (C.C.P. §§ 583.250; 581, subd. (b)(4).)
19    4.      The Court sets the above trial and FSC dates on condition that plaintiffi[s) effectuate
20    serviceon defendant(s) of the summons and complaint within six months of filing the complaint
21    5.     The PI Court vrill dismiss the case without prqudice pursuant to C.C.P. § 581 when no
22    party appears for trial.
23    STIPULATIONS TO CONTINUE TRIAL
24    6.      Provided that all parties agree (and there is no violation of the “five-year rule,” C.C.P.
25    § 583.310), the parties may advance or continue any trial date in the PI Courts without showing
26    good cause or articulating any reason or justification for the change. To continue or advance a
27    trial dale, the parties (or their counsel of record) should jointly execute and submit (at the filing
28    window on the fiist floor of the Stanley Mosk Courthouse, via U.S, mail or via e-Delivery; fee


                                                  Page 3 of 8

                        Standing Order Re Personal Injury Procedures, Central District
     Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 33 of 39 Page ID #:85

                                                                                          2019-SJ-007-00


 1     required) a Stipulation to Continue Trial, FSC and Related Motion/Discovery Dates (form
 2    LACrV CTRL-242, available on the court’s website. Personal Injury Court link). The PI Courts
 3    schedule FSCs for 10:00 a.m^ eight (8) court days before the trial date. Parties seeking to
 A     continue the trial and FSC dates shall file the Stipulation at least eight court days before the FSC
 5    date. Parties seeking to advance the trial and FSC dates shall file die Stipulation at least eight
 6    court days before the proposed advanced FSC date. (C.C.P. §595.2; Govt. Code § 70617, subd.
 7    (c)(2).) In selecting a new trial dafe, parties should avoid setting on any Monday, or the Tuesday
 8    following a court holiday. Parties may submit a maximum of two stipulations to continue trial,
 9    fora total continuance of six months. Subsequent requests to continue trial will be granted upon
10    a showing of good cause by noticed motion. This rule is retroactive so that any previously
11    granted stipulation to continue trial will count toward the maximum number of allowed
12    continuances.
13    NO CASE MANAGEMENT CONFERENCES
14    7.      The PI Courts do not conduct Case Management Conferences. The parties need not file
15    a Case Management Statement.
16    LAW AND MOTION
17    8.      Any documents with declarations and/or exhibits must be tabbed.               (C.R.C. Rule
18    3.1110(f).) All depositions excerpts referenced in briefs must be marked on the transcripts
19    attached as exhibits. (C.R.C. Rule 3.1116(c).)
20    CHAMBERS COPIES REQUIRED
21    9.      In addition to filing original motion papers at the filing window on the first floor of the
22    Stanley Mosk Courthouse, via U.S. mail or via e-Delivery, the parties must deliver, directly to
23    the PI Court courtrooms at the Spring Street Courthouse, an extra copy (marked “Chambers
24    Copy”) of reply briefs and all other motion papers filed less than seven (7) court days before a
25    hearing calendared in the PI Courts. The PI Courts also strongly encourage the parties filing and
26    opposing lengthy motions, such as motions for summary judgment/adjudication, to submit one
27    or more three-ring binders organizing the chambers copy behind tabs.
28    ///


                                                   Page 4 of8

                        Standing Order Re Personal Injury Procedures, Central District
     Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 34 of 39 Page ID #:86

                                                                                          2018-SJ-007-00


 1    RESERVATION HEARING DATE
 2    10.     Parties are directed to reserve hearing dates for motions in the PI Courts using the Court
 3    Reservation System (CRS) available online at              lacourt.ore (link on homepage). After
 4    reserving a motion hearing date, the reservation requestor must submit the papers for filing with
 5    the reservation receipt (CRS) number printed on the fece page of the document under the caption
 6    and attach the reservation receipt as the last page. Parties or counsel who are unable to utilize
 7    the online CRS may reserve a motion hearing date by calling the PfCourt courtroom, Monday
 8    throu^ Friday, between 3:00 p.m. and 4:00 p.m.
 9    withdrawal of motions
10    11.     California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court
11    immediately if a matta" will not be heard on the scheduled date. In keeping with that rule, the PI
12    Courts urge parties who amend pleadings in response to demurrers to file amended pleadings
13    before the date when opposition to the demurrer is due so that the PI Courts do not needlessly
14    prepare tentative rulings on demurrers.
15    DISCOVERY MOTIONS
16    12.    The purpose of an Informal Discovery Conference (“IDC”) is to assist the parties to
17    resolve and/or narrow the scope ofdiscovery disputes. Lead trial counsel on each side, or another
16    attorney widi full authority to make binding agreements, must attend in person. The PI judges
19    have found that, in nearly every case, die parties amicably resolve disputes with the assistance
20    of the Court.
21    13.    Parties must participate in an IDC before a Motion to Compel Further Responses to
22    Discovery will be heard unless the moving party submits evidence, by way of declaration, that
23    the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
24    an IDC does not automatically extend any deadlines imposed by die Code of Civil Procedure for
25    noticing and filing discovery motions. Ideally, the parties should participate in an IDC before a
26    motion is filed because the IDC may avoid the necessity of a motion or reduce its scope. Because
27    of that possibility, attorneys are encouraged to stipulate to extend the 45 (or 60) day deadline for
28    filing a motion to compel further discovery responses in order to allow time to participate in an


                                                  Page 5 of 8

                       Standing Order Re Personal Injury Procedures, Central District
     Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 35 of 39 Page ID #:87

                                                                                           2018-SJ-007-0(


 1     IDC.
 2            If parties do not stipulate to extend the deadlines, the moving party may file the motion
 3     to avoid it being deemed untimely.      However, the IDC must take place before the motion is
 4     heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
 5     60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
 6     Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance
 7    the hea^g on a Motion to Compel Further Discovery Responses oh any available hearing date
 8    that complies with the notice requirements of the Code of Civil Procedure.
 9     14.    Parties are directed to reserve IDC dates in the PI Courts using CRS available online at
10    www.lacourt.org (link on homepage). Parties are to meet and confer regarding the available
11    dates in CRS prior to accessing the system. After reserving the IDC date, the reservation
12    requestor must file in the appropriate department and serve an Informal Discovery Conference
13    Form for Personal Injury Courts, from LACIV 239 (revised L2/14 or later), at least 15 court days
14    prior to the conference and attach the CRS reservation receipt as the last page. The opposing
15    party may file and serve a resirohsive IDC form, briefly setting forth that party's response, at
16    least 10 court days prior to the IDC.
17     15.    Time permitting, the PI Hub judges may be available to participate in IDCs to try to
18    resolve other types of discovery disputes.
19    EX PARTE APPLICATIONS
20    16.     Under the California Rules of Court, courts may only grant ex parte relief upon a
21    showing, by admissible evidence, that the moving party will suffer “irreparable harm,”
22    “immediate danger,” or where the moving party identifies “a statutory basis for granting relief
23    ex parte.” (C.R.C. Rule 3J.202(c).) The PI Courts have no capacity to hear multiple ex parte
24    applications or to shorten time to add hearings to their fully booked motion calendars. The PI
25    Courts do not regard the Court's unavailability for timely motion hearings as an “immediate
26    danger” or threat of “irreparable harm” justifying ex parte relief. Instead of seeking ex parte
27    relief the moving party should reserve the earliest available motion hearing date (even if it is
28    after the scheduled trial date) and should file a motion to continue trial. Parties should also check


                                                   Page 6 of8

                        Standing Order Re Personal Injury Procedures, Central District
     Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 36 of 39 Page ID #:88

                                                                                         2018-'SJ-007-00



 1    the Court Reservation System from time to time because earlier hearing dates may become
 2    available as cases settle or hearings are taken off calendar
 3    REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
 4    17.     Parties seeking to transfer a case from a PI Court to an Independent Calendar (“1/C”)
 5    Court shall file (at the filing windo-w on the fu-st floor of the Stanley Mosk Courthouse, via U.S.
 6    mail or via e-Delivery) and serve the Court’s “Motion to Transfer Complicated Personal Injury
 7    Case to IndepenHerit Calendar Court” (form LACIV 238, available on the Court’s website under
 8    the PI Courts link). The PI Courts will transfer a matter to an I/C Court if the case is not a
 9    “Personal Injury” case as defined in this Order, or if it is “complicated.” In determining whether
10    a personal injury case is “complicated” the PI Courts will consider, among other things, the
11    number of pretrial hearings or the complexity of issues presented.
12    18.     Parties opposing a motion to transfer have five court days to file (at the filing window
13    on the first floor of the Stanley Mosk Courthouse, via U.S. mail or via e-Delivery) an Opposition
14    (using the same LACIV 238 Motion to Transfer form).
15     19.   The PI Courts will noTconduct a hearing on any Motion to Transfer to I/C Court.
16    Although the parties may stipulate to transfer a case to an Independent Calendar Department, the
17    PI Courts will make an independent determination whether to transfer the case or not.
18    FINAL STATUS CONFERENCE
19     20.   Parties shall comply with the requirements of the PI Courts’ “First Amended Standing
20    Order Re Final Status Conference,” which shall be served with the summons and complaint
21    JURY FEES
22    21.    Parties must pay jury fees no later than 365 calendar days after the filing of the initial
23    complaint. (C. C. P. § 631, subds. (b) and (c).)
24    JURY TRIALS
25    22.    The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
26    Master Calendar Court, Department One, in the Stanley Mosk Courthouse. Department One
27    will assign cases out for trial to dedicated Civil Trial Courtrooms and designated Criminal
28    Courtrooms.


                                                  Page 7 of 8

                       Standing Order Re Personal Injury Procedures, Central District
         Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 37 of 39 Page ID #:89

                                                                                             2018-SJ-007~00


     1     SANCTIONS
 2        23.      The Court has discretion to impose sanctions for any violation of this general order.
 3         (C.CP. §§ 128.7, 187 and Gov. Code, § 68608, subd. (b).)
 4
 5
 6        Dated:                                                        £.
 7                                                      DebreK. Weintraub - .
                                                        Supervising Judge of Civil Courts
 8                                                      Los Angeles Superior Court
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     Page 8 of 8

                           Standing Order Re Personal Injury Procedures, Central District
         Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 38 of 39 Page ID #:90

                                                                                                                                                                                CIV-050
                              - DO NOT FILE WITH THE COURT-
  SUNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -

 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name andAMrssa):                                                  TELEPHONE NO.:                              FOR COURT USE ONLY
 Rabin Saidian                                                                                  213 222 8564
 Saidian & Saidian
 2501 West Burbank Blvd., Ste. 311
 Burbank, CA 91505
   ATTORNEY FOR/na/ns); Chcryl DaniclS
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF LoS Angeles
    STREET ADDRESS:       312 N. Spring St
    MAILING ADDRESS:
   CITY AND ZIP CODE: Los Angeles, CA 90012
       BRANCH NAME: SpHug Street Courthouse
     PLAINTIFF: Cheryl Daniels
   DEFENDANT: Target Corporation
                                                                                                                                CASE NUMBER:
                           STATEMENT OF DAMAGES
                       (Personal Injury or Wrongful Death)                                                                                        20STCV04917
To (name of one defendant on/yJ. T^^rget Corporation
Plaintiff (name of one plaintiff only): Cheryl Daniels
seeks damages in the above-entitled action, as follows:
                                                                                                                                                                     AMOUNT
1. General damages
   a. I I Pain, suffering, and inconvenience...............................................................................................                 $100,000.00
    b. I     I Emotional distress........................................................................................................................   $

    c.       J Loss of consortium.......................................................................................................................    $
   d. I      I Loss of sociey and companionship (wrongful death actions only)..................................................                             $
    e.       ] Other (specify)                                                                                                                              $
   f. I ~-l Other (specify)                                                                                                                                 $

   g-   J Continued on Attachment 1.g.
2. Special damages
   a. I  I Medical expenses (to date)..........................................................................................................             $50,000.00
    b. I     I Future medical expenses (present value).....................................................................................                 $200,000.00
   c. I      I Loss of earnings (to date).............................................................................................................      $30,000.00
   d. t      ] Loss of future earning capacity (present value).............................................................................. $
   e. [      ] Property damage.......................................................................................................................... $

   f. I      I Funeral expenses (wrongful death actions only)............................................................................ $
   g. I      I Future contributions (present value) (wrongful death actions only)................................................. $
    h. I    -1 Value of personal service, advice, or training (wrongful death actions only).................................... $
    i. I     I Other (specify)                                                                                                                              $
   J. I      I Other (specify)                                                                                                                              $
   k. I----- 1 Continued on Attachment 2.k.
3.1        I Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of (specify).. $
            when pursuing a judgment in the suit filed against you.
    Date: 3/30/2020
    Rabin Saidian
                                    (TYPE OR PRINT NAME)
                                                                                                           ►__ 0:^    (SIGNATURE OF PLAINTIFF OR ATTORNEY FOR PLAINTIFF)
                                                                          (Proof of service on reverse)                                                                         Pone 1 ot 2

                                                                       STATEMENT OF DAMAGES                                                        Code of Civil Procedure. §§ A25.11,425.115
Form Adopted for Mandatory Use                                                                                                                                           www.couriinfo.ca.gov
  Judicial Council of Cellfomla
 CIV-050 [Rev. January 1,2007]                                     (Personal Injury or Wrongful Death)
        Case 2:20-cv-03957-JFW-E Document 1-1 Filed 04/30/20 Page 39 of 39 Page ID #:91

                                                                                                                                            CIV-050
                                                                                                  CASE NUMBER:
 _ PLAINTIFF: Chcryl Danicls
                                                                                                            20STCV04917
  DEFENDANT: Target Corporation
                                                          PROOF OF SERVICE
(After having the other party served as described below, with any of the documents identified in item 1, have the person who served
the documents complete this Proof of Service. Plaintiff cannot serve these papers J

1.1 served the
   a. 1   I Statement of Damages I___I Other (specify):
    b. on (name): Target Corporation
    c. by senring I I defendant LZ] other (name and title or relationship to person served):

    d. CZj by delivery             I     I at hnmR   [__]at business
           (1)date;
           (2) time:
                (3) address: 818 West 7th St., Suite 930, Los Angeles, CA (CT Corpn. System, Agent for Process)
    e. I       I by mailing
                 (1)date:
                 (2) place:
2. Manner of service (check proper box):
   a. I ..J Personal service. By personally delivering copies. (CCP§ 415.10)
   b. I    I Substituted service on corporation, unincorporated association (including partnership), or public entity. By
             leaving, during usual office hours, copies in the office of the person served with the person who apparently was in
             charge and thereafter mailing (by first-class mail, postage prepaid) copies to the person served at the place where the
             copies were left. (CCP § 415.20(a))
   c.      1 Substituted service on natural person, minor, conservatee, or candidate. By leaving copies at the dwelling house,
             usual place of abode, or usual place of business of the person served in the presence of a competent member of the
             household or a person apparently in charge of the office or place of business, at least 18 years of age, who was
             informed of the general nature of the papers, and thereafter mailing (by first-class mail, postage prepaid) copies to the
             person served at the place where the copies were left. (CCP § 415.20(b)) (Attach separate declaration or affidavit
             stating acts relied on to establish reasonable diligence In first attempting personal service.)

   d. L      ] Mail and acknowledgment service. By mailing (by first- class mail or airmail, postage prepaid) copies to the person
               served, together with two copies of the form of notice and acknowledgment and a return envelope, postage prepaid,
               addressed to the sender. (CCP § 415.30) (Attach completed acknowledgment of receipt.)
   e.        ] Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid,
               requiring a return receipt) copies to the person served. (CCP § 415.40) (Attach signed return receipt or other
               evidence of actual delivery to the person served.)
   f.      ] Other (specify code section):
              I----- 1 additional page is attached.
3. At the time of service I was at least 18 years of age and not a party to this action.
4. Fee for service: $
5. Person serving:
   a.        California sheriff, marshal, or constable                       f. Name, address and telephone number and, if applicable,
   b. [      Registered California process server                                 county of registration and number:
   c.        Employee or independent contractor of a registered
             California process server
   d. [      Not a registered California process server
   e.        Exempt from registration under Bus. & Prof. Code
             § 22350(b)
I declare under penalty of perjury under the laws of the                      (For California sheriff, marshal, or constable use only)
State of California that the foregoing is true and correct.                   I certify that the foregoing is true and correct.
Date:                                                                                  Date:


                                (SIGNATURE)                                                              (SIGNATURE)


CIV-050 [Rev. January 1,2007)                                                                                                                Page 2 of 2
                                                              PROOF OF SERVICE                                Code of Civil Procedure §§ 425.11.42S.115
                                                            (Statement of Damages)
